         Case 2:20-cv-00332-SMD Document 15 Filed 07/02/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

STEPHANIE CANTY,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )   CASE NO: 2:20-cv-332-SMD
                                             )
CITY OF MONTGOMERY and                       )
ERNEST N. FINLEY, JR., in his                )
personal and official capacities,            )
                                             )
       Defendants.                           )

                          UNIFORM SCHEDULING ORDER

       Upon consideration of the parties’ Rule 26(f) Report (Doc. 14), and for good cause

shown, it is

       ORDERED as follows:

        SECTION 1. This cause is set for trial in Montgomery, Alabama, before United
States Magistrate Judge Stephen M. Doyle on December 6, 2021. The pretrial conference
is set for November 9, 2021, at 10:00 a.m., in Courtroom 4A in the Frank M. Johnson, Jr.
United States Courthouse Complex, One Church Street, Montgomery, Alabama.

       SECTION 2. Any dispositive motions, i.e., motions to dismiss or motions for
summary judgment, shall be filed no later than May 3, 2021. A brief and any supporting
evidence shall be filed with any such motion. In all briefs filed by any party
accompanying a dispositive motion, the discussion of the evidence in the brief must be
accompanied by a specific reference, by page and line, to where the evidence can be
found in a supporting deposition or document. Any party filing a motion for summary
judgment will set forth a section titled “Facts.” The facts contained in this section shall be
set forth in numbered paragraphs. The party responding to summary judgment shall
indicate by corresponding numbered paragraphs whether the fact is disputed or
undisputed. If a fact is disputed, the responding party shall point the court to the
evidence, by specific page and line reference, that puts the fact in dispute. The
responding party shall also include within its brief any additional facts material to its
position, in separately numbered paragraphs, in a section titled “Additional Facts.” The
party replying to such response shall indicate whether the fact is disputed or undisputed.
         Case 2:20-cv-00332-SMD Document 15 Filed 07/02/20 Page 2 of 6




If an additional fact is disputed, the replying party shall point the court to the evidence,
by specific page and line reference, that puts the fact in dispute. Failure to indicate that a
particular fact is disputed will result in the undersigned assuming that the fact is
undisputed for purposes of summary judgment. Further, failure to make such specific
page and line reference to the evidence that puts a fact in dispute in compliance with this
order will result in the evidence not being considered by the Court. Finally, summary
judgment motions filed with the Court that are not in compliance with this order may
result in the undersigned denying the motion outright.

       Daubert motions shall be filed on or before the dispositive motions deadline,
unless the deadline is modified by the Court upon motion of a party demonstrating good
cause.

        SECTION 3. On or before April 19, 2021, counsel for all parties shall conduct a
face-to-face settlement conference at which counsel shall engage in good faith settlement
negotiations. If settlement cannot be reached, counsel shall also discuss whether
mediation will assist the parties in reaching settlement. Not more than FIVE (5) DAYS
after this conference, counsel for the plaintiff shall file a pleading titled “Notice
Concerning Settlement Conference and Mediation.” This pleading shall indicate
whether settlement was reached and, if not, whether the parties believe mediation will
assist them in resolving this case short of trial. Information about mediation is attached
to this order.

       SECTION 4. Plaintiff shall file any motions to amend the pleadings and to add
parties on or before September 15, 2020. Defendant shall file any motions to amend the
pleadings and to add parties on or before October 6, 2020.

       SECTION 5. Any motion for class certification shall be filed on or before
September 15, 2020, and include a brief discussing the factors enumerated in Rule 23(a)
and (b) of the Federal Rules of Civil Procedure shall be filed with any such motion.

      SECTION 6. The failure to file a response to any motion—either dispositive or
non-dispositive—within the time allowed by the Court shall indicate that there is no
opposition to the motion.

       SECTION 7. All discovery shall be completed on or before April 5, 2021,
except that, as to any witnesses whose names are not revealed until the last day allowed
under SECTION 8 or whose names are not revealed with sufficient time for the other
parties to take a deposition prior to the pretrial conference, the opposing party shall have
the time extended in this paragraph to allow for deposing such witnesses.

       SECTION 8. The parties shall disclose to each other the identity of ANY person
                                              2
        Case 2:20-cv-00332-SMD Document 15 Filed 07/02/20 Page 3 of 6




who may be used at trial to present evidence under Rules 702, 703, or 705 of the Federal
Rules of Evidence, and provide the reports of retained experts or witnesses whose duties
as an employee of the party regularly involved giving expert testimony, required by Rule
26(a)(2) of the Federal Rules of Civil Procedure, as follows:

      From the plaintiff(s) -- on or before February 3, 2021
      From the defendant(s) -- on or before March 3, 2021

       The parties shall comply fully with all requirements of Rule 26(a)(2) regarding the
disclosure of expert testimony.

      SECTION 9. GENERAL PROVISIONS:

       (A) All briefs on any matter before the Court must be formal in format and filed
with the court. The court does not accept “letter briefs” or “letter reports.”

       (B) A request or motion for extension of a deadline in any court order (i) must be
in writing; (ii) must indicate that movant has, in a timely manner, previously
contacted counsel for all other parties; and (iii), based on that contact, must state
whether counsel for all other parties agree to or oppose the extension request or motion.
A request or motion that fails to meet this requirement will be denied outright, unless the
movant offers a credible explanation in the request or motion why this requirement has
not been met. Absent stated unforeseen and unavoidable circumstances beyond the
control of the movant, oral extension requests and motions are not allowed, and “eleventh
hour” extension requests and motions will be denied outright.

       (C) Any proposed order that a party desires the Court to enter shall be submitted to
the court in both (1) an Adobe Acrobat PDF format attachment to the motion and (2) by
transmitting an electronic copy of the proposed order (including discovery and
pretrial orders) to the Court as an attachment in an email message sent to
<propord_doyle@almd.uscourts.gov>. For purposes of (C)(2), the electronic copy
shall be in Microsoft Word format and not in Adobe Acrobat PDF format.

       SECTION 10. No later than forty-two days before trial, each party shall,
pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure,
exchange the names, addresses and telephone numbers of all witnesses, except witnesses
solely for impeachment purposes, separately identifying those whom the party expects to
present and those whom the party may call if the need arises. The witness list should
include the names of any witnesses required to be disclosed under Paragraph 8. Unless
specifically agreed between the parties or allowed by the court for good cause shown, the
parties shall be precluded from calling any witness not so identified.

                                            3
         Case 2:20-cv-00332-SMD Document 15 Filed 07/02/20 Page 4 of 6




        SECTION 11. No later than forty-two days before trial, the parties shall,
pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure,
identify any part of a deposition or other document that a party expects to use at trial.
Adverse parties shall within ONE WEEK THEREAFTER identify any responsive parts
of depositions expected to be used, and a party shall within THREE DAYS of the
designation of such responsive parts designate any part which is desired as a rebuttal
thereto. Unless specifically agreed between the parties or allowed by the court for good
cause shown, the parties shall be precluded from using any part of a deposition or other
document not so listed, with the exception of parts of depositions or documents to be
used solely for the purpose of impeachment. Except to the extent written objections are
served and filed on or before twenty-eight days prior to the trial date, and each party shall
be deemed to have agreed that one of the conditions for admissibility under Rule 32 of
the Federal Rules of Civil Procedure is satisfied with respect to any such deposition and
that there is no objection to the testimony so designated.

        SECTION 12. On or before forty-two days prior to trial, the parties shall,
pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure,
furnish opposing counsel for copying and inspection all exhibits or tangible evidence to
be used at the trial, and proffering counsel shall have such evidence marked for
identification prior to trial. Unless specifically agreed between the parties or allowed by
the court for good cause shown, the parties shall be precluded from offering such
evidence not so furnished and identified, with the exception of evidence to be used solely
for the purpose of impeachment. Except to the extent written objections are served and
filed no later than twenty-eight days prior to trial, the evidence shall be deemed genuine
and admissible in evidence. The written objections shall set forth the grounds and legal
authorities. All trial exhibits must be pre-marked prior to trial.

        SECTION 13: If a jury trial: The parties shall file any requested voir dire
questions, motions in limine fully briefed, and any proposed jury instructions, together
with citations of law thereon, on or before twenty-one days prior to trial unless said time
is shortened by the Court on motion of either party. Parties opposing any proposed voir
dire questions, proposed jury instructions, or motions in limine are required to file a
response brief together with citations of law on or before fourteen days prior to trial.
Trial counsel are DIRECTED to review the jury questionnaire used in this court and to
avoid any duplication of matters addressed therein in their voir dire questions. The jury
questionnaire       is      available       on     the       court’s       website        at
http://www.almd.uscourts.gov/juryinfo.htm.

       SECTION 14. The parties are hereby DIRECTED to schedule an appointment
with the Automation staff, (334-954-3600) on or before twenty-eight days prior to trial,
for automation training, if they intend to use the courtroom’s technological equipment
during the upcoming trial. Counsel wishing to use his or her own laptop during trial is
                                             4
        Case 2:20-cv-00332-SMD Document 15 Filed 07/02/20 Page 5 of 6




required to bring all necessary cables to ensure a connection.

       SECTION 15. In cases involving jury trials, the term “Trial Date” as used in the
foregoing deadlines shall mean the date set for jury selection.

        SECTION 16. The Court also adopts and incorporates the discovery limitations
listed in the parties’ Rule 26(f) Report (Doc. 14) to the extent they do not conflict with
any portion of this order. If any party has an objection to these deadlines, the party
should inform the Court within fourteen days from the date of this Order; otherwise, the
Court will assume that the deadlines are agreeable to all parties. Unless this Order is
modified by subsequent Order of the Court, the provisions set out above are binding on
the parties.

       Done this 2nd day of July, 2020.



                                             /s/ Stephen M. Doyle
                                             UNITED STATES MAGISTRATE JUDGE




                                             5
         Case 2:20-cv-00332-SMD Document 15 Filed 07/02/20 Page 6 of 6




               IN THE DISTRICT COURT OF THE UNITED STATES
                       MIDDLE DISTRICT OF ALABAMA

                     PROGRAM OF VOLUNTARY MEDIATION

       This Court has established a program of voluntary mediation to assist litigants in
resolving their disputes prior to trial. The Court stresses that mediation is completely
voluntary and confidential. The Court strictly enforces the confidentiality of mediation.

        This Court encourages litigants to consider the salutary benefits of resolving at an
early stage their dispute through voluntary mediation. Mediation is a process of
confidential negotiation through which parties may often achieve results which could not
be gained through submission of their case to a jury. Successful mediation saves the
substantial time and expense involved with a trial. Successful mediation allows parties
to alleviate the risk of trial and, at the same time, permits the parties to play an active role
in the final decision about their case. The mediation process generally involves a joint
meeting with all parties and counsel to discuss the case and each side's position. After
this meeting the mediator will meet with each side individually for a full discussion of
that side's case. Throughout the process the goal of the mediator is to assist the parties in
negotiating a settlement. Often the mediator will provide to the parties a frank, honest
opinion about the strengths and weaknesses of their case. Often an objective viewpoint
assists parties in making good decisions about settlement.

        The scheduling order entered in this case requires that the parties shall personally
meet and attempt to reach settlement of the case. If counsel in good faith cannot reach
settlement, counsel are also required to consider whether mediation will assist the parties
in resolving this case. Within five days after this conference counsel are to notify the
trial judge in writing whether they have settled the case and, if not, whether they believe
mediation will assist the parties in resolving the case. Upon such notification, the trial
judge may assign a mediator to schedule a mediation conference. However, a judge of
this court may assign a mediator at any time.

       Except in extraordinary circumstances the mediator will be a judicial officer.
Under the existing internal operating understandings of this court, a nonjudicial mediator
will not be assigned to a case without the knowledge and concurrence of the parties.

      This Court also encourages parties to consider settlement negotiations and
mediation well before the time when a settlement conference is required. At any time
while a case is pending, the parties may seek assistance in settling their dispute through
mediation.


                                               6
